Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Registration Statement on Form S-1/A of our report which is dated March 19, 2010 (except for Notes 14, 18, 20, 22, 23 and 24 which are dated May 28, 2010 and Notes 1, 2, 8 and 12, which are dated September 21, 2010) relating to the consolidated financial statements of One Bio Corp. We also consent to the reference to our Firm under the caption “Experts” in the Registration Statement. /s/ Jewett, Schwartz, Wolfe & Associates Jewett, Schwartz, Wolfe & Associates Hollywood, Florida October 12, 2010 200 South Park Road, Suite 150•Hollywood, Florida 33021•Main 954.922.5885•Fax 954.922.5957•www.jsw-cpa.com Member - American Institute of Certified Public Accountants • Florida Institute of Certified Public Accountants Private Companies Practice Section of the AICPA • Registered with the Public Company Accounting Oversight Board of the SEC
